Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-7 and the food species in the reply filed on 1/3/2022 is acknowledged. While claim 10 has been amended to depend from claim 1, it is still withdrawn due to the specific process of identifying a change in XRF identifiable pattern that is not recited in claim 1. 
Claims 8-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods and product, there being no allowable generic or linking claim. The therapeutics and cosmetics species are also withdrawn due to the applicant’s election of food. Election was made without traverse in the reply filed on 1/3/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oolman(US 2002/0173042) in view of Biophysical Society(Fluorescing food dyes as probes to improve food quality). 
	Regarding claims 1,3,4,6,7, Oolman teaches tagging of agricultural products with a mark/pattern that is read by XRF. Oolman teaches that the pattern comprises an FDA-grade material identifiable by XRF, the pattern being invisible to the naked human eye(paragraph 23). Oolman teaches that the material for the tag comprises metal ions such as Mg, K, and Ca(paragraph 45)
	Oolman does not specifically teach that the pattern has a predefined XRF identifiable first characteristic being responsive to an external stimulus by transition from the first characteristic to the second characteristic, said transition being identifiable 
	However, Oolman teaches of a XRF identifiable tag comprising metal ions such as Mg, K, and Ca(paragraph 45) as identified in claim 7 of the present invention. Therefore, one of ordinary skill in the art would expect a XRF tag having the same composition as the claimed invention would behave similarly to the claimed invention, i.e. transition from a first characteristic to a second characteristic from an external 
	Furthermore, Oolman teaches that the amount of the tag should vary according to the length of time that the tagging agent should remain detectable(paragraph 35). This teaching indicates that the XRF tag might fade over time and processing conditions, i.e. changes from a first characteristic to a second characteristic due to an external stimulus. 
	Furthermore, Biophysical Society teaches that fluorescing food dyes can be used as probes to improve food quality. Specifically, it teaches that food dyes can detect changes in temperature and composition due to the change in viscosity of the dye solution under these conditions. The dyes then show different fluorescence depending on the viscosity of the dyes. Biophysical Society teaches that this would allow a user to monitor a food product for consistent quality and to prevent spoilage. It would have been obvious to use a food safe dye for the XRF tag in Oolman that can change properties under certain conditions such as temperature as taught in Biophysical Society in order to monitor the change in the XRF properties, thus ensuring a consistent product and avoiding spoilage. 
	Regarding claim 2, Oolman teaches forming at least one XRF identifiable mark on a food product prior to commercialization and reading said XRF mark at a point during commercialization to identify the XRF mark. Oolman teaches that the mark is used for identification of the product. Therefore, it would have been obvious to first read 
	Regarding claim 5, Oolman teaches that the material for the XRF tag is a GRAS material(paragraph 26). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791